Title: [Diary entry: 10 February 1786]
From: Washington, George
To: 

Friday 10th. Thermometer at 52 in the Morning—62 at Noon and 66 at Night. Wind Southerly & pretty fresh all day, till evening, when it shifted to the No. West and turned cold—a large circle round the Moon. This day was remarkably fine & promotive of vegitation. The buds of the lylack were much swelled & seemed ready to unfold. Doctr. Craik went away after Breakfast. I began to hand weed the drilled wheat from the Cape behind the Stables. The part which was cut so close by mistake appeared to be quite dead to, if not at the roots. The top of the blades of the other, in some places, had turned red as if singed with the frost; and the bottom blades were, in many places grown yellow. The last sowed wheat had, within these few days, vegitated a good deal, and was stooling very prettily. Making up the banks round the serpentine walks to the front gate.